                                                                       JS-6


1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Chief, Civil Division
3    INDIRA J. CAMERON-BANKS (CBN 248634)
     Assistant United States Attorney
4    Chief, Financial Litigation Section
     LOUISA O. KIRAKOSIAN (CBN 271983)
5    Assistant United States Attorney
           Federal Building, Suite 7516
6          300 North Los Angeles Street
           Los Angeles, California 90012
7          Telephone: (213) 894-8341
           Facsimile: (213) 894-7819
8          E-mail: Louisa.Kirakosian@usdoj.gov
9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                          UNITED STATES DISTRICT COURT
11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
     UNITED STATES OF AMERICA,           No. CV 2:18-cv-08114-PA
14
                      Plaintiff,            [CR 02-01295-PA]
15
                v.
16
     AUNDRA LAMONT NICHOLS,              FINAL ORDER OF CONTINUING
17                                       GARNISHMENT
                      Defendant.
18
19
                                                 [28 U.S.C. § 3205(c)(7)]
20
21
22
23
24
25
26
27
28
1          Pursuant to the request of plaintiff United States for a final order of continuing
2    garnishment as to garnishee Michael Kors Stores, and for good cause shown, IT IS
3    ORDERED that:
4          Garnishee shall pay to the United States any and all money that it has been
5    obligated to “withhold and retain” equal to 25% of Defendant Aundra Lamont Nichols’
6    disposable earnings1 from each of Defendant’s paychecks, since the date it was served
7    with the writ of continuing garnishment, together with all future allotments. See 28
8    U.S.C. § 3205(c)(2)(F).
9          Garnishee shall make payment(s) by sending cashier’s or corporate check(s) or
10   money order(s) made payable to the “Clerk, United States District Court” to following
11   address:
12                             Clerk’s Office
13                             United States District Court

14                             255 East Temple Street, Room 1178
                               Los Angeles, CA 90012-4708
15
                               ATTN: Fiscal Section
16
17
           The Memo line on the check(s) or money order(s) must include the criminal case
18
     name and number and the name of defendant Aundra Lamont Nichols (i.e., United States
19
     v. Aundra Lamont Nichols, Case No.: CR 02-01295-PA).
20
21
     DATED:        December 08, 2018
22                                                 UNITED STATES DISTRICT JUDGE
23
24
25
26
27
           1
28           Disposable earnings are calculated by deducting applicable federal, state, and
     local taxes from the gross earnings. 15 U.S.C. § 1672(b).
                                                  2
